IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                                                  FILED
                                                  October 18, 1999

                                                 Cecil Crowson, Jr.
JOHN L. GOODWIN, III,               )           Appellate Court Clerk
                                    )    FOR PUBLICATION
          Appellant,                )
                                    )    FILED:   OCTOBER 18, 1999
v.                                  )
                                    )    SUMNER COUNTY
HENDERSONVILLE POLICE DEPARTMENT    )
DAVID L. KEY, Police Chief, and     )    HON. TOM E. GRAY, JUDGE
R. J. THOMPSON, Mayor,              )
                                    )    NO. 01-S-01-9804-CH-00077
          Appellees.                )




For Appellant:                           For Appellee:

JOHN L. GOODWIN, III                     JOHN R. BRADLEY
Pro se                                   Hendersonville, TN




                              OPINION




REVERSED AND REMANDED                                     BIRCH, J.
          John L. Goodwin, III, applied for permission to appeal

pursuant to Tenn. R. App. P. 11.       We accepted the case in order to

consider two questions:



               1.    Is a convicted felon a "citizen"

               within the meaning of the Public

               Records Act and thereby entitled to

               utilize its provisions?



               2.     Did Goodwin file his notice of

               appeal in a timely fashion?



          After completely examining the record and thoroughly

considering the contentions of the parties, we conclude that both

questions must be answered in the affirmative.



          Accordingly, and for the reasons herein stated, we remand

the cause to the trial court for further proceedings consistent

with this opinion.



                                   I



          On   December    12,   1989,    Goodwin   was   convicted   of

second-degree burglary and assault with intent to commit rape.

Instead of perfecting a direct appeal, he filed a petition for

post-conviction relief in which he alleged, among other things,

that he had been denied the effective assistance of trial counsel.

The trial court denied post-conviction relief.      However, the Court


                                   2
of Criminal Appeals held that Goodwin should have the right to

pursue a new trial and to perfect a delayed appeal if necessary.

Goodwin did nothing.



            On April 12, 1995, Goodwin, an incarcerated pro se

litigant, filed a complaint in the Chancery Court of Sumner County

against certain members of the Hendersonville Police Department and

the mayor of Hendersonville.       He alleged that the respondents had

denied him access to certain information during the above-described

1989 trial.    He asserted a right under the Public Records Act1 to

access the files containing the allegedly withheld information.



            The trial court found that Goodwin was without standing

to seek relief under the Public Records Act because he had been

rendered infamous as a result of the felony convictions in 1989.

Goodwin appealed this ruling. The Court of Appeals found Goodwin's

notice of appeal to have been untimely filed and did not address

the issue concerning his threshold right under the Public Records

Act for access to the files he requested.



            Addressing the issue, the Public Records Act is by its

terms available for use by "citizens."               In Cole v. Campbell, 968
S.W.2d 274 (Tenn. 1998), we held that a convicted felon is a

"citizen"   for   purposes   of   the       Public   Records   Act   and   would,

thereby, have standing to utilize its provisions.                    Thus, under




     1
      Tenn. Code Ann. §§ 10-7-503, -504, and -505 (1992 & Supp.
1998).

                                        3
Cole, Goodwin has standing to utilize the provisions of the Public

Records Act.



                                    II



            As to the issue of timeliness, we find that Goodwin's

notice of appeal was timely filed.         On August 7, 1995, Goodwin

mailed his notice of appeal and designation of the appellate record

to the trial court clerk.        It was not received and filed until

August 11, 1995, which was 31 days after the entry of the trial

court's final order.



            Tennessee   Rule   Appellate   Procedure   4(a)   governs   the

filing of appeal notices at the trial court level.               The rule

requires that the notice of appeal be filed with and received by

the trial court clerk within 30 days after the entry of the

judgment.    A similar provision for the filing of papers in the

appellate court is found at Tenn. R. App. P. 20(a).       Rule 4(a) also

provides “[a]ny party may serve notice of entry of an appealable

judgment in the manner provided in Rule 20 for the service of

papers.”    In 1993 this Court amended Tenn. R. App. P. 20 to provide

that if papers are


                 prepared by or on behalf of a pro se
                 litigant    incarcerated     in    a
                 correctional facility, filing should
                 be   timely   if  the   papers   are
                 delivered    to   the    appropriate
                 individual   at   the   correctional
                 facility within the time fixed for
                 filing.




                                    4
Rule       4(a)    was   inadvertently    left   unchanged.   Here,   Goodwin

delivered the notice of appeal to the appropriate person at the

correctional facility well within the time fixed for filing.              At

that point, he no longer had effective control over any part of the

process.          Thus, we find his notice of appeal to have been timely

filed because he delivered it to prison officials well within the

period allowed, complying thereby with Tenn. R. App. P. 4(a).



       Accordingly, we remand this cause to the trial court2 to

supervise and monitor the delivery of the requested information as

may be necessary and for other proceedings consistent with this

opinion.



                  Costs of this appeal are taxed to the appellees.




                                         ______________________________
                                         ADOLPHO A. BIRCH, JR., Justice

Concur:

Anderson, C.J.
Drowota, Holder, Barker, JJ.




       2
      We had intended initially to dispose of this matter by entry
of a memorandum order. However, on July 27, 1998, the respondents
filed a motion averring that they had provided Goodwin with the
information he had sought, suggesting thereby that the issues were
moot. Goodwin, responding to the State's motion, claims that the
respondents have not provided him with the information he sought.
Thus, we overruled the motion to dismiss by order entered August
10, 1998.

                                          5